FILED
                            NOT FOR PUBLICATION                                 JUN 15 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50379

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00214-VAP

  v.
                                                 MEMORANDUM *
RAFAEL GAMARRO-RAMIREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Rafael Gamarro-Ramirez appeals from the conviction and 46-month

sentence imposed following his guilty plea conviction for illegal reentry, in

violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Gamarro-Ramirez’s counsel has filed a brief stating there are no grounds

for relief, along with a motion to withdraw as counsel of record. Appellant has

filed a pro se brief.1

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir.2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b)(2). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to

delete the reference to § 1326(b)).

       Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED, and the case is REMANDED with instructions to

correct the judgment.




       1
        Appellant’s motion to file a late opening brief is granted, and the brief
received on April 15, 2010, is deemed filed.

                                           2                                    09-50379